                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                            DOCKET NO. 3:18-cr-45-MOC

 UNITED STATES OF AMERICA,                                 )
                                                           )
                                                           )
                                                           )
 Vs.                                                       )              ORDER
                                                           )
                                                           )
 DAVID DEANGELO MCNEIL,                                    )
                                                           )
                      Defendant.                           )


       THIS MATTER is before the Court on defendant’s pro se Motion for Reconsideration of

the Court’s denial of Defendant’s prior motion to receive credit for time served in jail before

incarceration. (Doc. No. 30).

       The Court will deny the Motion to Reconsider, (Doc. No. 30), as the Court correctly denied

without prejudice defendant’s prior motion requesting jail-time credit.

       IT IS SO ORDERED.




                                         Signed: October 6, 2020




                                                1

       Case 3:18-cr-00045-MOC-DCK Document 31 Filed 10/06/20 Page 1 of 1
